NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

ANTHONY RAY LEWIS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D14-5432
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Samantha L.
Ward, Judge.

Anthony Ray Lewis, pro se.


PER CURIAM.


              Anthony Ray Lewis appeals the order denying his motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The

postconviction court's order contains no findings, no explanation for the court's ruling,

and no record attachments from which this court could determine conclusively that

Lewis is not entitled to relief. We therefore reverse the postconviction court's order and

remand for reconsideration of Lewis's rule 3.800(a) motion. See Fla. R. App. P.

9.141(b)(2)(D) ("On appeal from the denial of relief, unless the record shows
conclusively that the appellant is entitled to no relief, the order shall be reversed and the

cause remanded for . . . appropriate relief."); Gassaway v. State, 993 So. 2d 1186, 1186

(Fla. 2d DCA 2008) ("If the trial court again summarily denies the motions, it must set

forth its rationale and attach any relevant portions of the record which support its

denial.").

              Reversed and remanded for reconsideration.



KHOUZAM, SLEET, and SALARIO, JJ., Concur.




                                            -2-